DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
Applicant’s response filed on 02/04/2022 has been entered and considered. Upon entering, claims 1, 16 have been amended, claim 3 has been canceled, and claim 19 has been added.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112




The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16 recite the limitation "the main traction motor" in line 9 of claim 1, and line 10 of claim 16.  There is insufficient antecedent basis for this limitation in the claim.
Since claims 2, 4-5, 7-15 depend from claim 1, claims 17-18 depend from claim 16 and do not cure the deficiencies of claims 1and 16, they are rejected for the same reason;
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Atluri et al. (US 2016/0272191), in view of Furukawa et al. (US 2003/0117019).
Regarding claim 1, Atluri discloses a circuit arrangement for supplying an hybrid electric vehicle with power [Fig. 2], the circuit arrangement comprising: - a battery [40] with a first terminal [+ terminal] and a second terminal [- terminal], - a reference potential [65] terminal directly connected to the second terminal of the battery [see Fig. 2], - a first output [output terminal of switch 62 coupled to electrical bus 63] that is coupled to the first terminal of the battery via a first switch [62] and that is configured to be connected to an electric machine [motor 38] of the hybrid electric vehicle, - a second output [the input of switch 64] that is coupled to the first terminal of the battery and that is configured to be connected to a power net [auxiliary electrical system 56] of the hybrid electric vehicle, and - the battery is configured to supply both the electric machine which is the main traction motor of the hybrid electric vehicle and the power net of the electric vehicle with power [par 0039-0040] - wherein a battery voltage which can be tapped between the first terminal and the second terminal of the battery is 48 V [par 0044].
Atluri does not disclose an electrical vehicle; and a battery voltage which can be tapped between the first terminal and the second terminal of the battery is at most 60V.
Furukawa teaches an electric vehicle [par 0004, Fig. 1] includes a high voltage battery 1 in which voltage is higher than 12 volts, a high voltage switch 2 is a switch to connect or disconnect connection lines in order to select whether or not the power of the high voltage battery 1 is supplied to individual parts of the vehicle, a motor driving inverter 3 changes the power which is supplied by way of the high voltage switch 2 from the high voltage battery 1 into a three-phase power which is supplied to a three-phase alternating current motor 4 for driving the vehicle, and a DC/DC converter 5 is configured in such a way that the power which is supplied by way of the high voltage switch 2 from the high voltage battery 1 is converted into a power at a voltage of 12 volts as power sources for an automotive control computer and auxiliary machineries such as a cooling fan, an air conditioner, and a fuel pump [par 0043-0045].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to modify electric vehicle as taught by Furukawa into that of Atluri in order to improve the green environment by operating vehicle with electric power and without combustion engine.
The combination of Atluri and Furukawa does not disclose a battery voltage which can be tapped between the first terminal and the second terminal of the battery is the most 60 V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify system of the combination of Aluri and Furukawa operating with 60V battery, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, the combination of Atluri and Furukawa further discloses where the electric vehicle is at least one of. - a craft that can move on ground [vehicle, par 0022, Figs. 1, 2 of Atluri; par 0004, 0043 of Furukawa], - a craft that can move in the air, - a craft that can move on and/or in water.
Regarding claim 5, the combination including Atluri further discloses where the second output is coupled to the first terminal of the battery via a second switch [64 @ Fig 1, 3].
Regarding claim 16, Atluri discloses a power system for an hybrid electric vehicle [Fig. 2],  the power system comprising: - a circuit arrangement comprising: - a battery [40] with a first terminal (+ terminal) and a second terminal (- terminal) , - a reference potential terminal [65] directly connected to the second terminal of the battery [see Fig. 2], - a first output [output terminal of switch 62 coupled to electrical bus 63] that is coupled to the first terminal of the battery via a first switch [62] and that is configured to be connected to an electric machine [38] of the hybrid electric vehicle, - a second output [the input of switch 64 coupled to the electrical bus 63] that is coupled to the first terminal of the battery and that is configured to be connected to a power net [auxiliary electric system 56 , see Fig. 2] of the hybrid electric vehicle, and - the battery is configured to supply both the electric machine which is the main traction motor [38, motor] of the hybrid electric vehicle and the power net [56] of the hybrid electric vehicle with power [par 0039-0040, 0108]; - wherein a battery voltage which can be tapped between the first terminal and the second terminal of the battery is 48V.
Furukawa teaches an electric vehicle [par 0004, Fig. 1] includes a high voltage battery 1 in which voltage is higher than 12 volts, a high voltage switch 2 is a switch to connect or disconnect connection lines in order to select whether or not the power of the high voltage battery 1 is supplied to individual parts of the vehicle, a motor driving inverter 3 changes the power which is supplied by way of the high voltage switch 2 from the high voltage battery 1 into a three-phase power which is supplied to a three-phase alternating current motor 4 for driving the vehicle, and a DC/DC converter 5 is configured in such a way that the power which is supplied by way of the high voltage switch 2 from the high voltage battery 1 is converted into a power at a voltage of 12 volts as power sources for an automotive control computer and auxiliary machineries such as a cooling fan, an air conditioner, and a fuel pump [par 0043-0045].
It would have been obvious to one having ordinary skill in the art before the effective of the claimed invention to modify electric vehicle as taught by Furukawa into that of Atluri in order to improve the green environment by operating vehicle with electric power and without combustion engine.
The combination of Atluri and Furukawa does not disclose a battery voltage which can be tapped between the first terminal and the second terminal of the battery is the most 60 V. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify system of the combination of Aluri and Furukawa operating with 60V battery, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 17, the combination including Atluri further discloses where the electric machine and the power net are supplied with a same voltage level by the battery [par 0108].
Regarding claim 18, the combination of Atluri and Furukawa where the electric machine is only powered by the battery [par 0033 (inverter 54 can convert direct current (DC) provided by the first and/or second energy storage devices 40, 42 to alternating current (AC) to power the motor-generator 38 to function as the motor); par 0044 of Kurukawa].









Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atluri et al. and Furukawa et al. as applied to claim 1 above, and further in view of Yoshida  et al. (US 2017/0352931).
Regarding claim 4, the combination of Atluri and Furukawa discloses all limitations of claim 1 above but fails to teach where the second output is directly and permanently coupled to the first terminal of the battery.
Yoshida teaches the second output is directly and permanently coupled to the first terminal of the battery [see Fig. 13].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Yoshida into the battery system of the combination of Atluri and Furukawa in order to provide power to the auxiliary electrical loads from battery without any interruption.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over combination of Atluri et al. and Furukawa et al. as applied to claim 1 above, and further in view of Thalheim et al. (US 7,252,540).
Regarding claim 7, the combination of Atluri and Furukawa discloses all limitations of claim 1 above but fails to teach where the first switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity. 
Thalheim teaches a switch comprises at least two sub-switches arranged in at least two parallel lines where the parallel lines are connected with each other by an inductive connection which comprises at least one inductivity [see Fig. 3a].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Atluri and Furukawa in order to be are proportional to the current to load for preventing overcurrent. 

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atluri et al. and Furukawa et al. as applied to claim 1 above, and further in view of Gardner (EP 0332475, previously cited).
Regarding claim 8, the combination of Atluri and Furukawa discloses all limitations of claim 1 above but fails to teach where the first terminal and the second terminal of the battery are coplanar or coaxial. 
Gardner teaches the first terminal [248] and the second terminal [250] of the battery are coplanar [see Figs. 18, 19; col.13, lines 29-49; page 8].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of the combination of Atluri and Furukawa in order to provide more convenient to technician for battery maintenance or replacement.
Regarding claim 8, combination of Atluri and Furukawa discloses all limitations of claim 1 above but fails to teach where the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively. 
Gardner teaches the first terminal and/or the second terminal of the battery comprise at least two contacts, respectively [248, 250 @ Fig. 19].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Gardner into the battery system of the combination of Atluri and Furukawa in order to provide for quick connecting or disconnecting battery when schedule for battery maintenance or replacement.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Furukawa et al. and Furukawa et al. as applied to claim 1 above, and further in view of Kim et al. (US 2013/0113495).
Regarding claim 10, the combination Atluri and Furukawa discloses all limitations of claim 1 but fails to teaches where the battery comprises at least one line of battery cells, where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells. 
Kim teaches a battery [Fig. 1] comprises at least one line of battery cells [102], where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells [see Fig. 1, par 0057-0061].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Atluri and Furukawa in order to provide stable power to load even when increasing load occurs.
Regarding claim 11, the combination including Kim further discloses where the line is connected to at least one further line in parallel, where the further line comprises the same features as the line, and a fuse is connected to a circuit node of the line and to a circuit node of the further line [par 0010-0011, 0023-0024, 0077, 0105 and claim 3]. 
Regarding claim 12, the combination including Kim further discloses where the fuse is a positive temperature coefficient thermistor [par 0077 (Passive circuit-breakers such as fuses or positive temperature coefficients limit)].

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Atluri and Furukawa et al. as applied to claim 1 above, and further in view of Aoshima et al. (US 2010/0185450).
Regarding claim 13, the combination of Atluri and Furukawa discloses all limitations of claim 1 above but fails to teach where the battery comprises at least two battery modules. 
Aoshima teaches a battery system 1000 includes four assembled battery module sets 200, 300, 400, and 500 connected in a series parallel structure [par 0148, Fig. 2].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective of filling date of the claimed invention to incorporate the teaching of the Aoshima into the battery system of the combination of Atluri and Furukawa in order to reduce heat and increase life span of the battery system when high loads in used.
Regarding claim 14, the combination including Aoshima further discloses where the at least two battery modules are configured to be electrically coupled to the electric machine of the electric vehicle [see Fig. 2]. 
Regarding claim 15, the combination including Aoshima further discloses where the at least two battery modules are arranged in parallel and each battery module is assigned a respective switch to activate and/or deactivate the respective battery module [see Fig. 2]. 






Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US 2015/0251540) and further in view of Yoshida et al. (US 2017/0352931).
Regarding claim 19, Matsuda discloses a circuit arrangement [Fig. 2] for supplying an electric vehicle [par 0029] with power, the circuit arrangement comprising: - a battery [battery unit 60] with a first terminal [(+) positive terminal] and a second terminal [(-) negative terminal], - a reference potential terminal directly connected to the second terminal of the battery [a wire 31n coupled directly to negative terminal of the battery 60], - a first output [output of switch 36] that is coupled to the first terminal of the battery via a first switch [36] and that is configured to be connected to an electric machine [5] of the electric vehicle [1], and - a second output that is coupled to the first terminal of the battery and that is configured to be connected to a power net of the electric vehicle [wire 47p coupled between positive terminal of the battery 60 and input of a DC/DC converter 45 for charging a low voltage battery 43 and also providing power to an auxiliary unit 110, main controller and battery controller, see Fig. 2, par 0041-0046], wherein the battery comprises at least one line of battery cells [62].
Matsuda does not disclose where a first group comprises a plurality of battery cells connected to each other in parallel, a second group comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells; wherein a battery voltage which can be tapped between the first terminal and the second terminal of the battery is at most 60 V.
Yoshida teaches a power storage module [Figs. 3, 6] for an electric vehicle [par 0010], the power storage module comprises a first group [B1] comprises a plurality of battery cells [10a, Fig. 3] connected to each other in parallel, a second group [B2] comprises a plurality of battery cells connected to each other in parallel, and the first group and the second group are connected with each other in series forming the line of battery cells [see Figs. 3, 6, par 0067-0069]; a battery voltage which can be tapped between the first terminal and the second terminal of the battery is 32V [par 0208-0212], but does not disclose a battery voltage which can be tapped between the first terminal and the second terminal of the battery is at most 60V
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Yoshida into that of Matsuda in order to provide more power output and to reduce heat and increase life-span of the battery and also, modify the system of the combination of Matsuda and Yoshida to operate with the most 60V battery , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. lo re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836